Citation Nr: 1701397	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  15-22 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a urinary disability, to include nocturia and urgency.

2.  Entitlement to service connection for a heart disability. 

3.  Entitlement to an evaluation in excess of 10 percent for right knee osteoarthritis, status-post arthrotomy.

4.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with degenerative disease.

5.  Entitlement to an evaluation in excess of 10 percent for hiatal hernia with sigmoid colon polyp with duodenal diverticulosis. 

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1955 to May 1985.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the issues of service connection for a urinary disability and 
a heart disability were initially denied in a September 1985 rating decision.  Although the Veteran appealed other issues adjudicated in the September 1985 rating decision, he did not appeal either the urinary or heart disability claims.  As such, the Veteran would typically be required to submit new and material evidence to reopen his claims for service connection for a urinary disability and a heart disability.  See 38 C.F.R. § 3.156(a) (2016).  

However, since the September 1985 rating decision, additional service treatment and personnel records have been received.  These records included findings that may be relevant to the Veteran's claims.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2016).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claims must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider the claims on the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


REMAND

As to the claim for service connection for a heart disability, the Veteran was seen on  multiple occasions throughout service related to chest pain and normal EKGs were noted, e.g. in March 1964, November 1968, July 1971, February 1973, March 1976, and September 1977.  An August 1971 periodic examination report reflected complaints of chest pain, and on the accompanying Report of Medical History the Veteran indicated having/having had pain or pressure in chest.  Additionally, in November 1984, he complained of non-specific chest discomfort and a provisional diagnosis of rule out CAD was noted.  A November 1984 chest film showed mild biapical pleural thickening, presumably post inflammatory, small density projected over the medial left clavicle, shallow oblique films, otherwise unremarkable.   While the examination report at service discharge showed a normal heart evaluation, on the Report of Medical History at service retirement the Veteran indicated having/having had palpitation/pounding heart, pain or pressure in chest, but denied heart trouble.  Following service, he was seen on multiple occasions for his heart.  For example, in May 1988 the Veteran complained of left anterior chest pain.  In January 1992, he complained of chest pain and feeling flush, and an assessment of chest pain, non-cardiac reflux was given.  In October 1998, a letter from G.W., M.D. noted that the Veteran had no history of cardiac problems and among the diagnoses was abnormal EKG.  In September 1999, he was admitted for intermittent second degree atrioventricular block, presenting with severe bradycardia, low cardiac output syndrome and syncope, requiring two pacemakers.  In August 2002, he had coronary artery bypass surgery.  The Veteran has not been afforded an examination to determine the etiology of any current heart disability, to include any relationship to complaints of chest discomfort noted in service.  On remand, he should be afforded an examination to determine the etiology of any current heart disability.   

As to service connection for a urinary disability, service treatment records show that in March 1963, the Veteran complained of urinary urgency and frequency.  An impression of urethritis was given.  The examination report at service discharge showed a normal genitourinary system evaluation.  However, on the Report of Medical History at service discharge, he indicated having/having had frequent or painful urination.  Post service treatment records show complaints of urinary problems.  He had urological surgery in October 2005.  In May 2006, bladder hyperactivity was noted.  Then a May 2007 record showed that the Veteran reported urology problems for 15 years and an assessment of benign prostatic hyperplasia was noted.  Accordingly, he should be afforded an examination to determine the nature and etiology of any current urinary disability, to include any relationship to complaints in service.  

With regard to the claims for increased ratings for right knee osteoarthritis, status-post arthrotomy; lumbosacral strain with degenerative disease; and hiatal hernia with sigmoid colon polyp with duodenal diverticulosis, in his July 2015 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran essentially contended that his VA examinations were inadequate as the examiner's assessments were not indicative of his current disabilities.  

Additionally, specifically as to the claim for the right knee disability, during the pendency of the appeal, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70.  While the May 2010 evaluation included range of motion testing, the examiner did not indicate whether such motion was passive or active.  Therefore, the Veteran should be afforded another examination for his knee to address these deficiencies and to afford him updated examinations for his remaining increased rating claims given his contentions that the May 2010 evaluations were inadequate and the lapse of time since his last examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Consideration of the claim for a TDIU is inextricably intertwined with the pending claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA cardiovascular examination to determine the nature and etiology of any current heart disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current heart disability is causally or etiologically related to the Veteran's military service, to include the complaints of chest discomfort noted therein.  

2.  Schedule the Veteran for a VA genitourinary examination to determine the nature and etiology of any current urinary disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current urinary disability is causally or etiologically related to the Veteran's military service, to include the complaints noted therein.  

3.  The Veteran should be afforded a VA orthopedic examination to ascertain the current severity and manifestations of his service-connected right knee osteoarthritis, status-post arthrotomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA knee examination must include range of motion testing in the following areas:
   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

The examiner should also address the impact of the Veteran's disorder on his daily activities and employability.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The Veteran should be afforded a VA spine examination to ascertain the current severity and manifestations of his lumbosacral strain with degenerative disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should indicate whether the Veteran experiences additional functional loss due to flare-ups.

The examiner should also address the impact of the Veteran's disorder on his daily activities and employability.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The Veteran should be afforded a VA gastrointestinal examination to ascertain the current severity and manifestations of his hiatal hernia with sigmoid colon polyp with duodenal diverticulosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate all of the Veteran's symptoms, to include consideration as to whether the Veteran's disability results in recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia.

The examiner should also address the impact of the Veteran's disorder on his daily activities and employability. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




